The petition filed in behalf of said Russell alleges in substance that on complaint filed in the county court of Payne county, jointly charging Claude Goodpaster, Chris S. Glacken, B. Tuffman, and John Russell, the petitioner with maintaining a place in which intoxicating liquors were received and kept for the purpose of sale, that he was *Page 733 
held to answer to the district court, and being unable to give bail is now unlawfully restrained in the county jail by T.J. Hoyt, sheriff of Payne county; that under the evidence introduced on said examination the petitioner was entitled to have been discharged for the reason that the evidence is insufficient to show the commission of the offense charged, or probable cause to believe the petitioner to be guilty of said offense, which, it is alleged, will fully appear from the transcript of the testimony taken upon the said examination which is annexed to and made a part of his petition, wherefore petitioner prays that a writ of habeas corpus be granted and that he be discharged from custody.
Upon a consideration of all the evidence presented in support of the petition we are of opinion that it is sufficient to sustain the commitment. It is, therefore, considered and adjudged that the writ be denied.